Kuhn, J.
I concur in the conclusion of Justice Bird that, under the circumstances of this case, the plaintiff should be held guilty of contributory negligence as a matter of law, but I am unable to concur in his holding that there was not sufficient evidence of the claim of defendant’s subsequent negligence to submit that question to the jury. It is said in his opinion:
“There was no showing how fast the car was running nor was there any showing that the car could *57háve been stopped after its motorman discovered that plaintiff was unlikely to clear the track.”
While the record does, not disclose the exact speed at which the car was running, in my opinion there was sufficient evidence to sustain the claim that it was running at a high rate of speed. In the consideration of the question whether, under the circumstances, a verdict should have been directed, the evidence in support of plaintiff’s claim must be considered in the light most favorable to his. contentions. Mr. Hildebrandt, the plaintiff, testified that he had gone about 30 feet up Grandy avenue when the car struck the wagon, and the street car, after striking him, carried him some distance — the exact number of feet is not disclosed by the record. If the motorman had his attention upon the condition of the track in front of him, the claim seems reasonable that he did see, or should have seen, the plaintiff with his wagon in the predicament that he was in. The record shows that the horse slipped and fell several times just as he reached the first rail of the track, and that it must have taken some time for the plaintiff to have pulled' the horse around on the track and for the horse to have traveled 30 feet before he was struck. According to the testimony of plaintiff’s witnesses, during this time no effort was made by the motorman to get his car under control, but it struck the plaintiff’s wagon at full speed. In my opinion the situation here presented comes within the ruling of this court in Walter v. Railway Co., 191 Mich. 181, in which opinion a large number of authorities from this State are cited, holding that, under similar circumstances, a question of fact for the jury was presented.
The judgment should be reversed and a new trial ordered.
Ostrander, C. J., and Moore and Stone, JJ., concurred with Kuhn, J.